Citation Nr: 0523530	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of low back 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Oakland, which 
denied service connection for lower back injury.

In May 2005, a hearing was held before the undersigned at the 
RO.  A copy of the transcript is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the May 2005 hearing, the veteran indicated several 
medical records which had not been obtained or associated 
with the claims folder.  Specifically, he mentioned treatment 
at:  Sonoma County Hospital in Santa Rosa in 1960 or 1961, 
Sonoma General Hospital in Santa Rosa in 1963, and Kaiser 
Permanente from 1968 to present.  He also indicated treatment 
for his low back problems at Fort Benning in the summer of 
1956.  

1.  After obtaining any necessary 
authorizations, the veteran's records 
from Sonoma County Hospital in Santa 
Rosa from 1960, Sonoma General Hospital 
Santa Rosa from 1963, and Kaiser 
Permanente from 1968 to present should 
be obtained and associated with the 
claims folder.  All efforts to locate 
these records should be fully 
documented.

2.  The RO should attempt to secure any 
morning reports from the summer of 1956 
(June 1956 to August 1956) when the 
veteran was attached to Co. "G" Inf. 
Sch. Det. 3440 at Fort Benning from the 
National Personnel Records Center or 
other appropriate source(s).  All efforts 
to locate these records should be fully 
documented.

3.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

